PER CURIAM:
Lance Bishop Steglich appeals the district court’s order dismissing without prejudice his pleading captioned as “An Independent Action Motion for Reconsideration Writ of Habeas Corpus.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Steglich v. United States, Nos. 3:00-cr-00063-JHM; 7:06-cv00055-JPJ, 2006 WL 1195785 (W.D.Va. May 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.